11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                     JUDGMENT

In re Kelsi Michelle Baggett              * Original Mandamus Proceeding

No. 11-14-00213-CV                        * September 30, 2014

                                          * Per Curiam Memorandum Opinion
                                            (Panel consists of: Wright, C.J.,
                                            Willson, J., and Bailey, J.)

      This court has considered Relator’s petition for writ of mandamus and
concludes that the petition for writ of mandamus should be denied. Therefore,
in accordance with this court’s opinion, the petition for writ of mandamus is
denied.